The Court:
This case was heard and decided by Department Two, and the following opinion was filed therein:
“ That E. F. de Cells held whatever of the legal title to the premises in controversy was conveyed to him by Porter and Maclay, in trust for the plaintiffs, is beyond question. The attachment and the execution sale were of his interest only. The rights of the plaintiffs were not thereby affected. 1 Upon a sale of real property the purchaser is substituted to, and acquires all. the right, title, interest, and claim of, the judgment debtor thereto.’ (Sec. 709, C. C. P.)”
After a hearing in bank, we are satisfied with the judgment of the Department. The findings show that E. F. de Celis held the land in controversy in trust for the plaintiffs, and that the defendant, as well as Hayes, his assignor, had notice of that fact. We think that the evidence is sufficient to support the findings, and that, therefore, the plaintiffs were entitled to a judgment.
The judgment and order are affirmed.
Boss, J.,being disqualified, did not participate in this decision.